internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc dom corp 2-plr-115252-00 date date legend distributing controlled x trust y trust z trust a b c d business a business b state date dear this is in response to your authorized representative’s letter dated date requesting rulings under sec_355 of the internal_revenue_code the code with respect to a proposed transaction additional information was received in letters dated date and date the material information submitted is summarized below distributing is a state corporation that files its federal_income_tax return on a calendar_year basis distributing made a subchapter_s_election effective date and has been an s_corporation continuously since then distributing has a single class of stock outstanding immediately prior to the distribution discussed below the distributing stock will be owned a by the x trust b by the y trust and c by the z trust distributing is engaged in business a and business b financial information has been received indicating that each of business a and business b has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five years five key employees the key employees of business a have expressed a desire to acquire equity in distributing distributing believes it is essential to grant such equity interests to the key employees in order to keep them in the employ of distributing and not of its competitors the key employees desire an equity_interest that will give them a meaningful voice in the management of business a the key employees do not desire an equity_interest in business b and they could not afford to purchase a significant interest in both lines of business furthermore the key employees do not contribute to the value of business b and distributing does not want them indirectly to own an interest in business b therefore as soon as practicable and in no event more than six months after the distribution discussed below distributing will issue to the key employees an aggregate of d of distributing stock pursuant to a share purchase agreement to be entered into by and among distributing and the key employees in order to retain the key employees distributing proposes the following series of transactions the distribution distributing will form a subsidiary controlled and will contribute to controlled the assets of business b in exchange for of the stock of controlled and the assumption by controlled of certain distributing liabilities related to business b distributing will distribute all of the stock of controlled pro_rata to the distributing shareholders distributing has made the following representations with respect to the distribution a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation b the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted c following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees with the exception of the chief_executive_officer and two other employees who will be employed by both distributing and controlled neither the chief_executive_officer nor either of the two other employees is a key_employee as described above d the distribution of the stock or stock and securities of controlled is carried out for the following corporate business_purpose to retain key employees the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by one or more these corporate business purposes e distributing is an s_corporation within the meaning of sec_1361 of the code controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled f there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business i the total adjusted_basis and fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject j the liabilities assumed in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred k distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction l no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock m payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n no two parties to the transaction are investment companies as defined in sec_368 and iv based solely on the information provided and the representations made we conclude as follows the transfer by distributing to controlled of the assets described above in exchange for all the stock of controlled and the assumption of certain liabilities followed by the distribution of all of the controlled stock to the shareholders of distributing pro_rata in accordance with their shareholdings in distributing will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in exchange for the controlled stock and assumption_of_liabilities by controlled as described above sec_361 and sec_357 no gain_or_loss will be recognized to controlled on the receipt of the business b assets in exchange for controlled stock sec_1032 the basis of each of the assets to be received by controlled in the transaction will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of each of the assets to be received by controlled will include the period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of its controlled stock sec_361 no gain_or_loss will be recognized by and no amount will included in the income of the shareholders of distributing upon the receipt of controlled stock as described above sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of the distributing shareholders after the distribution will in each instance be the same as the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock in the hands of the distributing shareholders will include the period for which such shareholder held the distributing stock provided that such stock is held as a capital_asset by such shareholder on the date of the exchange sec_1223 as provided in code sec_312 the earnings_and_profits of distributing will be allocated among distributing and controlled under sec_1_312-10 no opinion is expressed as to the tax treatment of the transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely yours assistant chief_counsel corporate by lewis k brickates assistant to the chief branch
